Citation Nr: 0735419	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-30 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Validity of an overpayment of VA benefits.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to July 
1971.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision of the Buffalo, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The veteran received additional dependency benefits for 
three children (K.L., E.L. and R.L.) during the same period 
of time that they elected to receive Dependents' Educational 
Assistance (Chapter 35) benefits, resulting in an overpayment 
of VA benefits.  

2.  VA had significant information associated with the record 
demonstrating that when the veteran's children were awarded 
Chapter 35 benefits, he was in receipt of compensation 
benefits, which included additional dependency benefits.  

3.  There is no indication in the record that the veteran 
committed any act of commission or omission in relation to 
the circumstances in which the overpayment of VA benefits was 
created.


CONCLUSION OF LAW

An overpayment of VA benefits was created based solely on 
administrative error on the part of VA and, therefore, the 
indebtedness was not properly established.  38 U.S.C.A. § 
5112(b)(9),(10) (West 2002); 38 C.F.R. §§ 3.500, 3.707, 
21.3023 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

As an initial matter, the Board notes that the present case 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and assist provisions of the 
VCAA do not apply.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002); see also, 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Even though the VCAA does not apply, the Board sees that the 
RO notified the veteran of the relevant statutes and 
regulations in its August 2005 statement of the case (SOC).  
He declined a personal hearing in this matter.  See VA Form 
9, dated in September 2005.  He has not identified any 
outstanding evidence.  He has provided written statements in 
support of his claim, and his representative submitted 
written correspondence on his behalf in September 2005.  In 
sum, the Board finds that he has been adequately notified of 
the relevant statutes and regulations and has been given the 
opportunity to submit any additional evidence he might have 
to support his request in this matter.  Accordingly, the 
Board will address the merits of his request.

Analysis

The record shows that the veteran was awarded VA compensation 
benefits in 1975 and that he began receiving additional 
benefits for his children in 1977 (K.L.), 1980 (E.L.), and 
1982 (R.L.).  [He was also receiving additional benefits for 
his wife and another child.]  By a June 2001 rating decision, 
the veteran was granted a 100 percent disability rating based 
on his inability to work due to his service-connected 
disabilities as of September 21, 1999.  Basic eligibility for 
Dependents' Educational Assistance was also established as of 
September 21, 1999.  A July 2001 RO letter informing the 
veteran of this award also informed him that his children 
(K.L., E.L. and R.L.) were eligible for Chapter 35 
educational benefits.  Several attachments were provided, 
including an Application for Survivors' and Dependents' 
Educational Assistance (VA Form 22-5490) and a pamphlet 
describing this benefit.  The veteran was provided 
information on the VA Form 22-5490 that an election of 
Chapter 35 benefits by a dependent was final and that 
payments of compensation based on school attendance after the 
child's 18th birthday were prohibited once the child had 
cashed the first Chapter 35 benefit check.

Subsequently, the veteran's children were awarded Chapter 35 
benefits: K.L. and E.L. effective from September 21, 1999, 
and R.L. effective from January 15, 2001.  [Neither the 
children's educational files nor their applications for 
Chapter 35 benefits are of record.]  It appears that at some 
point the RO became aware that the veteran was apparently 
erroneously still receiving compensation for his dependent 
children, while the children were concurrently receiving 
Chapter 35 benefits.  So in correspondence dated in August 
2003, the RO advised the veteran that his monthly benefit 
payments were being reduced, effective September 1, 1999.  
The RO noted that this had resulted in an overpayment of 
benefits that had been paid him.  

The overpayment was created by the veteran's receipt of 
additional compensation on account of dependent child (K.L., 
E.L. and R.L.) and their receipt of Chapter 35 benefits as of 
September 21, 1999 and January 15, 2001.  The simultaneous 
receipt of the aforementioned benefits is barred by law.  
Specifically, payment of education benefits under Chapter 35 
bars subsequent payment of additional compensation on account 
of the child in receipt of education benefits.  38 C.F.R. §§ 
3.707, 21.3023.

The question that the Board must now address preliminarily is 
whether the aforementioned overpayment was properly created 
in the first instance.

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the veteran 
was legally entitled to the benefits in question, or if there 
was no legal entitlement, then it must be shown that the VA 
was solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
veteran neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. § 
5112(b)(9),(10); 38 C.F.R. § 3.500(b)(2).

Here, given the retroactive nature of the RO's award of 
Chapter 35 educational benefits, the veteran was essentially 
precluded from timely informing VA that he was simultaneously 
receiving additional compensation on account of dependent 
children as of September 21, 1999 and January 15, 2001.  
There is no possible way that the veteran could have timely 
informed VA in September 1999 and January 2001 of his receipt 
of additional compensation benefits on account of his 
children as well as their receipt of Chapter 35 benefits as 
Chapter 35 benefits had not been awarded at that time.  The 
record indicates that the Chapter 35 benefits were first 
awarded after January 2001 and then given retroactive effect.  
Clearly, there is no indication in the record that the 
veteran committed any act of commission or omission in 
relation to the circumstances in which the overpayment in 
question was created.

It is clear that VA had significant information associated 
with the record demonstrating that the veteran was in receipt 
of additional disability compensation on account of his 
children at the time of the award of Chapter 35 benefits.  
The Board finds that the veteran was without fault in 
allowing the dual payments to take place as a result of the 
administrative processing that evolved in this case.  
Accordingly, the Board concludes that the overpayment in this 
case was the result of sole administrative error.  In view of 
the finding that sole VA error was responsible for the 
overpayment in this case, the Board finds that the 
overpayment in this case was not properly established.  38 
C.F.R. §§ 3.500, 3.707, 21.3023.


ORDER

An overpayment of VA benefits was not properly created and 
assessed against the veteran.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


